Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 7/20/2022. Currently, claims 1-16 are pending.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 7/20/2022, with respect to the rejection of claim 8 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claim 8 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 5-9, filed 7/20/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7 and 9 under 35 USC 103 as being unpatentable over Cherniakov in view of Powell, rejection(s) of claims 10-11 as being unpatentable over Cherniakov in view of Powell in view of Haber, rejection(s) of claim 4 under 35 USC 103 as being unpatentable over Cherniakov in view of Powell in view of Molina, rejection(s) of claim 6 as being unpatentable over  Cherniakov in view of Powell in view of Haber, rejection of claim(s) 8 under 35 USC 103 as being unpatentable over Cherniakov in view of Powell in view of Moscovici have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the additional references of Carullo Jr. (US 20100242155), Robertson et al (US 20070209497) and Welles et al (US 6267721) hereafter known as Welles.

Claim Objections
Claims 3, 8 and 12-13 are objected to because of the following informalities: 
Anytime an acronym is first introduced in the chain of dependency of claims, it should first be defined.
Therefore:
Claim 3 recites the limitation:
“wherein the light array comprises a plurality of LED devices”

Should be changed to:
wherein the light array comprises a plurality of light emitting diodes (LED) devices

Claim 8 recites the limitation:
“wherein the light array is positioned at a distance of 80 - 120 cm with respect to the seat”

Should be changed to:
“wherein the light array is positioned at a distance of 80 - 120 centimeters (cm) with respect to the seat” 

Appropriate correction is required. Claims 12-13 are objected based on dependency to claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherniakov et al (RU 2722457) hereafter known as Cherniakov in view of Powell et al (US 20080091250) hereafter known as Powell in view of Carullo Jr. et al (US 20100242155) hereafter known as Carullo Jr.

Independent claim:
Regarding Claim 1:
Cherniakov discloses 
A light therapy device for stimulating the human brain [see Fig. 1 and abstract… “invention relates to medical equipment, specifically to personal psychophysiological relaxation devices of a user” and pg. 9… “The proposed device allows you to practically implement the following basic programs of psychophysiological recovery: 1. General deep relaxation, facilitating the onset of therapeutic sleep - due to the combined use of self-oscillations of the cradle chair, relaxing audio-visual stimuli (art and light therapy). Based on these sections, Cherniakov describes a device that includes the use of light therapy to provide relaxation/ reducing stress (ie a stimulus to the brain)], the device comprising: 
a seat for supporting the body of a user [see Figs. 3-4 element 11], 
a light device, positioned above the seat [see Fig. 1 element 7 (a light device) which is show to be positioned over the seat (element 11) and pg. 6…. “The device includes a spatial reproduction unit 5 sound block 6 reproducing video images of a natural resolution for the eye to the screen 7 located inside the sphere, sensors 8 for monitoring the state of the user 9, connected to the control unit 10.”] and
a controller for controlling the light array, configured to generate instructions for the individual light emitting devices to thereby emit light by means of said plurality of light sources [see element 10 and pg. 6… “The control unit 10 can provide an interactive mode of user interaction with the systems and units of the device, and also provides a fully automatic operation mode according to a program pre-selected by the user” and pg. 7 section “Stage A51”… “In manual mode, the user can select any of the functions of interest using the human-machine interface - relaxation using art and light therapy”], 
wherein the seat is adapted to maintain the body of a user in a zero gravity position [see pg. 5… “There is also an embodiment of the invention in which the exoskeleton cyber chair is configured to provide a “zero gravity” state due to the corresponding positioning of the user's body with respect to the vector of gravity”]
 and wherein the light device is fixed at a predetermined position above the seat to allow the light to illuminate the face of a user positioned on the support [see Fig. 1 again which shows the light device (element 7) over the seat (element 11)]
However, while Cherniakov clearly discloses some type of light device that provides light therapy directed to the face as discussed above, Cherniakov is silent to the exact construction of the light device besides describing it as a screen. Thus, Cherniakov fails to disclose “a light array, comprising a plurality of individual light emitting devices” and since Cherniakov does not fully disclose the light device as being a light array, Cherniakov does not fully disclose “wherein the light array is fixed at a predetermined position above the seat to allow the light array to illuminate the face of a user positioned on the support” or “wherein the individual light emitting devices are arranged in linear strips that are positioned as spokes of a wheel”.
Powell discloses using a light therapy display device that has a LED array (i.e. a light emitting array comprising a plurality of light emitting devices) [see Fig. 1 and para 34… “The light therapy display device 100 as shown in FIG. 1, may also include a lens or diffuser (not shown) to diffuse ultra violet light or other wavelengths that may be emitted from the LED array 108.”] for the purpose of treating disorders related to mood disorders including moods related to stress [para 21… “Examples of various symptoms for circadian rhythm disorders can include depression, anxiety, SAD, insomnia, fatigue, chronic sleepiness, mood swings, etc.”] in the analogous art of phototherapy [see para 12… “For example, therapeutic light may be used for different types of light therapy, such as phototherapy and ocular light therapy.”]
Carullo Jr. discloses arranging individual light emitting devices of light emitting diode arrays in linear strips that are positioned as spokes of a wheel [see Fig. 3 elements 42, 44, 46 and para 36… “the cap 40 has incorporated into the crown 14 three strips 42, 44 and 46 that have laser diodes, one shown as numeral 18, mounted thereto in the manner described above. However, in this embodiment, the strips 42-46 are not parallel, but are arranged like the spokes in a wheel, namely”] for the purpose increasing the coverage of laser light on the area of target area being treated [see para 36… “With this arrangement, the coverage of the laser light on the person's head is wider, thereby covering more of the area”] in the analogous art of light-based treatment devices of the human body [see para 2… “The present invention relates in general to laser hair care products, and more particularly to head gear equipped with light emitting devices, and more specifically laser diodes.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov  to include a light system with a controller and an array of light emitting diodes similarly to that disclosed by Powell, because while Cherniakov  discloses a light system, Cherniakov  is silent as to the exact details of the light device and Powell discloses a light device with arrays of LEDs that is a known structure to treat conditions related to mood disorders related to stress, a condition Cherniakov  is directed to treating.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov in view of Powell by modifying the shape of  LED array such that individual light emitting devices of the light array are arranged in linear strips that are positioned as spokes of a wheel similarly to that disclosed by Carullo, Jr. as this shape will provide the benefit of an increased area of treatment by the light.


Regarding claims 2-3, see abstract [“The light therapy device may include multi-color LEDs for emitting a broad-spectrum non-therapeutic light and at least one narrow-spectrum therapeutic light”] and Fig. 4B elements 408 (each element 408 is a diode) of Powell, which provides the light system of Cherniakov in view of Powell of Carullo, Jr. These sections clearly indicate capability to produce multicolor light and plurality of LED devices.


Regarding claim 4, Fig. 3 of Carullo Jr. shows the light array of linear strips positioned as spokes of wheels as arranged as being positioned in an overall circular shape. Thus, the light array of Cherniakov in view of Powell in view of Carullo Jr is understood to have a circular shape as claimed.

Regarding claims 5 and 7, see abstract of Powell [see “According to the user inputs, the 
light therapy device provides the corresponding wavelengths, intensity levels, 
and time interval for treatment of the condition.”] (which describes the light system of Cherniakov in view of Powell in view of Carullo, Jr.) describes controlling the wavelength (i.e. the color) of light and the intensity levels as recited by claims 5 and 7 respectively. 

Regarding claim 9, see Fig. 5 of Cherniakov which shows a chair configured as claimed.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherniakov in view of Powell in view of Carullo Jr in view of Haber et al (US 20080051858) hereafter known as Haber.

Independent claim:
Regarding claim 10:
Cherniakov discloses
Light therapy device for stimulating the human brain [see Fig. 1 and abstract… “invention relates to medical equipment, specifically to personal psychophysiological relaxation devices of a user” and pg. 9… “The proposed device allows you to practically implement the following basic programs of psychophysiological recovery: 1. General deep relaxation, facilitating the onset of therapeutic sleep - due to the combined use of self-oscillations of the cradle chair, relaxing audio-visual stimuli (art and light therapy). Based on these sections, Cherniakov describes a device that includes the use of light therapy to provide relaxation/ reducing stress (ie a stimulus to the brain)], the device comprising:
a seat [see Figs. 3-4 element 11] for supporting the body of a user in a zero-gravity position [see pg. 5… “There is also an embodiment of the invention in which the exoskeleton cyber chair is configured to provide a “zero gravity” state due to the corresponding positioning of the user's body with respect to the vector of gravity”], 
a light device, fixed at a predetermined position above the seat [see Fig. 1 element 7 (a light device) which is show to be positioned over the seat (element 11) and pg. 6…. “The device includes a spatial reproduction unit 5 sound block 6 reproducing video images of a natural resolution for the eye to the screen 7 located inside the sphere, sensors 8 for monitoring the state of the user 9, connected to the control unit 10.”], to allow the light array to illuminate the face of a user positioned on the support [see Fig. 1 again which shows the light device (element 7) over the seat (element 11)], 
and a controller for the light device, configured to generate instructions for the light device [see element 10 and pg. 6… “The control unit 10 can provide an interactive mode of user interaction with the systems and units of the device, and also provides a fully automatic operation mode according to a program pre-selected by the user” and pg. 7 section “Stage A51”… “In manual mode, the user can select any of the functions of interest using the human-machine interface - relaxation using art and light therapy”]
However, while Cherniakov clearly discloses some type of light device that provides light therapy directed to the face as discussed above. Cherniakov is silent to the exact construction of the light device besides describing it as a screen. Thus, Cherniakov fails to disclose “a light array, comprising a plurality of individual light emitting devices” and since Cherniakov does not fully disclose the light device as being a light array, Cherniakov does not disclose “wherein the individual light emitting devices are arranged in linear strips that are positioned as spokes of a wheel” or “controlling the light array, configured to generate instructions for the individual light emitting devices to thereby produce light by means of said plurality of light emitting devices”. Also, Cherniakov fails to disclose “wherein the controller is configured to control the color, the intensity and the switch-on frequency of the light produced by means of the individual light sources in the plurality of light emitting devices.”
Powell discloses using a light therapy display device that has a LED array (i.e. a light emitting array comprising a plurality of light emitting devices) [see Fig. 1 and para 34… “The light therapy display device 100 as shown in FIG. 1, may also include a lens or diffuser (not shown) to diffuse ultra violet light or other wavelengths that may be emitted from the LED array 108.”] for the purpose of treating disorders related to mood disorders including moods related to stress [para 21… “Examples of various symptoms for circadian rhythm disorders can include depression, anxiety, SAD, insomnia, fatigue, chronic sleepiness, mood swings, etc.”] in the analogous art of phototherapy [see para 12… “For example, therapeutic light may be used for different types of light therapy, such as phototherapy and ocular light therapy.”]
Carullo Jr. discloses arranging individual light emitting devices of light emitting diode arrays in linear strips that are positioned as spokes of a wheel [see Fig. 3 elements 42, 44, 46 and para 36… “the cap 40 has incorporated into the crown 14 three strips 42, 44 and 46 that have laser diodes, one shown as numeral 18, mounted thereto in the manner described above. However, in this embodiment, the strips 42-46 are not parallel, but are arranged like the spokes in a wheel, namely”] for the purpose increasing the coverage of laser light on the area of target area being treated [see para 36… “With this arrangement, the coverage of the laser light on the person's head is wider, thereby covering more of the area”] in the analogous art of light-based treatment devices of the human body [see para 2… “The present invention relates in general to laser hair care products, and more particularly to head gear equipped with light emitting devices, and more specifically laser diodes.”]
Haber discloses how flickering (i.e. pulsing or seeing a frequency for a light) can promote treatment of mood disorders including those related to stress [see para 8… “Other uses of flickering colored light include treatment of post-traumatic stress disorder.”] based on a further section discussed by Haber this is understood to be caused by entrainment of different nervous systems that is promoted by the specific set frequency [see para 24… “Entrainment can be promoted by selecting pulse frequency and phase relationships between the CNS and peripheral stimuli.”] in the analogous art of phototherapy [see para 4… “This invention relates to methods for treating pathophysiological conditions using electromagnetic radiation.”]. Additionally, Haber discloses not only setting the wavelength, intensity but also the pulse duration and pulse frequency to better tailor the treatment of user [see para 25… “Specific wavelength, bandwidth, wavelength variability over time, intensity, pulse duration, pulse frequency, polarization of the radiation, and duration of treatment by electromagnetic radiation can be selected by a physician or other practitioner based upon physiologic screening and by prior history.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov  to include a light system with a controller and an array of diodes similarly to that disclosed by Powell, because while Cherniakov  discloses a light system, Cherniakov  is silent as to the exact details of the light device and Powell discloses a light device with arrays of LEDs that is a known structure to treat conditions related to mood disorders related to stress, a condition Cherniakov  is directed to treating.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov in view of Powell by replacing the LED array by modifying the shape of  LED array such that individual light emitting devices of the light array are arranged in linear strips that are positioned as spokes of a wheel similarly to that disclosed by Carullo, Jr. as this shape will provide the benefit of an increased area of treatment by the light.
	It would have been obvious to one having ordinary skill in the art to modify Cherniakov in view of Powell in view of Carullo Jr. by including a setting on the controller to set a pulse frequency and pulse duration (ie switch-on frequency) for the array of array similarly to that disclosed Haber to help better tailor the light therapy treatment to the specific user.
Also please note that based on the abstract of Powell [see “According to the user inputs, the light therapy device provides the corresponding wavelengths, intensity levels, and time interval for treatment of the condition.”] which describes the light system of Cherniakov in view of Powell in view of Carullo Jr. in view of Habner describes controlling the wavelength (i.e. the color) of light and the intensity levels as claimed.


Independent claim:

Regarding Claim 11:
Light therapy device for stimulating the human brain [see Fig. 1 and abstract… “invention relates to medical equipment, specifically to personal psychophysiological relaxation devices of a user” and pg. 9… “The proposed device allows you to practically implement the following basic programs of psychophysiological recovery: 1. General deep relaxation, facilitating the onset of therapeutic sleep - due to the combined use of self-oscillations of the cradle chair, relaxing audio-visual stimuli (art and light therapy). Based on these sections, Cherniakov describes a device that includes the use of light therapy to provide relaxation/ reducing stress (ie a stimulus to the brain)], the device comprising:
a seat [see Figs. 3-4 element 11] for supporting the body of a user in a zero-gravity position [see pg. 5… “There is also an embodiment of the invention in which the exoskeleton cyber chair is configured to provide a “zero gravity” state due to the corresponding positioning of the user's body with respect to the vector of gravity”],
a light device, fixed at a predetermined position above the seat [see Fig. 1 element 7 (a light device) which is show to be positioned over the seat (element 11) and pg. 6…. “The device includes a spatial reproduction unit 5 sound block 6 reproducing video images of a natural resolution for the eye to the screen 7 located inside the sphere, sensors 8 for monitoring the state of the user 9, connected to the control unit 10.”], to allow the light array to illuminate the face of a user positioned on the support [see Fig. 1 again which shows the light device (element 7) over the seat (element 11)],
and a controller for controlling the light device, configured to generate instructions for the light device [see element 10 and pg. 6… “The control unit 10 can provide an interactive mode of user interaction with the systems and units of the device, and also provides a fully automatic operation mode according to a program pre-selected by the user” and pg. 7 section “Stage A51”… “In manual mode, the user can select any of the functions of interest using the human-machine interface - relaxation using art and light therapy”], 
However, while Cherniakov clearly discloses some type of light device that provides light therapy directed to the face as discussed above. Cherniakov is silent to the exact construction of the light device besides describing it as a screen. Thus, Cherniakov fails to disclose “a light array, comprising a plurality of individual light emitting devices” and since Cherniakov does not fully disclose the light device as being a light array, Cherniakov does not disclose “wherein the individual light emitting devices are arranged in linear strips that are positioned as spokes of a wheel” or a controller for “controlling the light array, configured to generate instructions for the individual light emitting devices to thereby produce light by means of said plurality of light emitting devices”. Also, Cherniakov fails to disclose “the controller being configured to control the color, the intensity and the switch-on frequency of the light produced by means of the individual light sources in the plurality of light emitting devices.” or “wherein the light therapy device is configured to create alternating light effects, to thereby stimulate the human brain.” 
Powell discloses using a light therapy display device that has a LED array (i.e. a light emitting array comprising a plurality of light emitting devices) [see Fig. 1 and para 34… “The light therapy display device 100 as shown in FIG. 1, may also include a lens or diffuser (not shown) to diffuse ultra violet light or other wavelengths that may be emitted from the LED array 108.”] for the purpose of treating disorders related to mood disorders including moods related to stress [para 21… “Examples of various symptoms for circadian rhythm disorders can include depression, anxiety, SAD, insomnia, fatigue, chronic sleepiness, mood swings, etc.”] in the analogous art of phototherapy [see para 12… “For example, therapeutic light may be used for different types of light therapy, such as phototherapy and ocular light therapy.”]
Carullo Jr. discloses arranging individual light emitting devices of light emitting diode arrays in linear strips that are positioned as spokes of a wheel [see Fig. 3 elements 42, 44, 46 and para 36… “the cap 40 has incorporated into the crown 14 three strips 42, 44 and 46 that have laser diodes, one shown as numeral 18, mounted thereto in the manner described above. However, in this embodiment, the strips 42-46 are not parallel, but are arranged like the spokes in a wheel, namely”] for the purpose increasing the coverage of laser light on the area of target area being treated [see para 36… “With this arrangement, the coverage of the laser light on the person's head is wider, thereby covering more of the area”] in the analogous art of light-based treatment devices of the human body [see para 2… “The present invention relates in general to laser hair care products, and more particularly to head gear equipped with light emitting devices, and more specifically laser diodes.”]
Haber discloses how flickering (i.e. pulsing or seeing a frequency for a light) can promote treatment of mood disorders including those related to stress [see para 8… “Other uses of flickering colored light include treatment of post-traumatic stress disorder.”] based on a further section discussed by Haber this is understood to be caused by entrainment of different nervous systems that is promoted by the specific set frequency [see para 24… “Entrainment can be promoted by selecting pulse frequency and phase relationships between the CNS and peripheral stimuli.”] in the analogous art of phototherapy [see para 4… “This invention relates to methods for treating pathophysiological conditions using electromagnetic radiation.”]. Additionally, Haber discloses not only setting the wavelength, intensity but also the pulse duration and pulse frequency to better tailor the treatment of user [see para 25… “Specific wavelength, bandwidth, wavelength variability over time, intensity, pulse duration, pulse frequency, polarization of the radiation, and duration of treatment by electromagnetic radiation can be selected by a physician or other practitioner based upon physiologic screening and by prior history.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov  to include a light system with a controller and an array of diodes similarly to that disclosed by Powell, because while Cherniakov  discloses a light system, Cherniakov  is silent as to the exact details of the light device and Powell discloses a light device with arrays of LEDs that is a known structure to treat conditions related to mood disorders (a condition Cherniakov  is directed to treating as it is directed to reducing stress and anxiety).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov in view of Powell by modifying the shape of  LED array such that individual light emitting devices of the light array are arranged in linear strips that are positioned as spokes of a wheel similarly to that disclosed by Carullo, Jr. as this shape will provide the benefit of an increased area of treatment by the light.
It would have been obvious to one having ordinary skill in the art to modify Cherniakov in view of Powell in view of Carullo Jr. by including a setting on the controller to set a pulse frequency and pulse duration (i.e. switch-on frequency) for the array of array similarly to that disclosed Haber to help better tailor the light therapy treatment to the specific user.
Also, please note that based on the abstract of Powell [see “According to the user inputs, the light therapy device provides the corresponding wavelengths, intensity levels, and time interval for treatment of the condition.”] which describes the light system of Cherniakov in view of Powell in view of Carullo Jr. in view of Habner describes controlling the wavelength (ie the color) of light and the intensity levels as claimed. Also, the ability to change color, intensity and frequency of lights recites a light device that is “configured to create alternating light effects, to thereby stimulate the human brain”.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherniakov in view of Powell in view of Carullo Jr as applied to claim 1 above, and further in view of Haber.
Cherniakov in view of Powell in view of Carullo Jr discloses the invention substantially as claimed including all the limitations of claim 1 which includes a controller that can change the settings of the light array.
However, Cherniakov in view of Powell in view of Carullo Jr fails to disclose the controller as being able to pulse the light array or set a frequency for the pulse. Thus, Cherniakov in view of Powell in view of Carullo Jr fails to disclose “wherein the controller is configured to control the switch-on frequency of the light emitting devices in the light array”.
Haber discloses how flickering (i.e. pulsing or seeing a frequency for a light) can promote treatment of mood disorders including those related to stress [see para 8… “Other uses of flickering colored light include treatment of post-traumatic stress disorder.”] based on a further section discussed by Haber this is understood to be caused by entrainment of different nervous systems that is promoted by the specific set frequency [see para 24… “Entrainment can be promoted by selecting pulse frequency and phase relationships between the CNS and peripheral stimuli.”] in the analogous art of phototherapy [see para 4… “This invention relates to methods for treating pathophysiological conditions using electromagnetic radiation.”]. Additionally, Haber discloses not only setting the wavelength, intensity but also the pulse duration and pulse frequency to better tailor the treatment of user [see para 25… “Specific wavelength, bandwidth, wavelength variability over time, intensity, pulse duration, pulse frequency, polarization of the radiation, and duration of treatment by electromagnetic radiation can be selected by a physician or other practitioner based upon physiologic screening and by prior history.”]
	It would have been obvious to one having ordinary skill in the art to modify Cherniakov in view of Powell in view of Carullo Jr by including a setting on the controller to set a pulse frequency and pulse duration (i.e. switch-on frequency) for the array of diodes similarly to that disclosed Haber to help better tailor the light therapy treatment of the mood disorder to the specific user.


Claim 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherniakov in view of Powell in view of Carullo Jr as applied to claim 1 above, and further in view of Moscovici et al (US 20080103561) hereafter known as Moscovici

Regarding claims 8 and 12:
Cherniakov in view of Powell in view of Carullo Jr discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Cherniakov in view of Powell in view of Carullo Jr discloses that the chair is capable of being adjustable [see pg. 9 of translated copy of Cherniakov… “Thus, due to the fact that a cybernetic exoskeleton chair is used as a chair, it is configured to automatically adjust to the anthropometric features of the user's body”].
However, Cherniakov in view of Powell in view of Carullo Jr doesn’t disclose a specific distance the light array should be from the seat. Thus, Cherniakov in view of Powell in view of Carullo Jr fails to disclose “wherein the light array is positioned at a distance of 80 - 120 cm with respect to the seat” as recited by claim 8 or “wherein the light array is positioned at a distance of 90 -110 cm with respect to the seat” as recited by claim 12.
Moscovici discloses a known predetermined distance for effective light therapy to treat mood disorders of a user is 100 cm from the light source to the user in the analogous art of phototherapy [see para 7…. “a majority of the time of said third time window, the light intensity at said predetermined distance is equal to at least a high-intensity minimum value of at least about 2000 lux, wherein said predetermined distance is a distance selected from the group consisting of 20 cm, 30 cm, 45 cm, 55 cm, 70 cm, and 100 cm.” and see abstract… “Apparatus and methods for treating psychiatric disorders, mood disorders and circadian rhythm disorders with a multi-stage light protocol are disclosed.”].
Since Cherniakov in view of Powell in view Carullo Jr is silent as to the exact placement of the light source to the user and Moscovici discloses that 100 cm away is a known distance for treating mood disorders with light, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov  in view of Powell in view of Carullo Jr by placing the light source 100 cm away from the user (and the chair) as this is a known distance for successful treatment. 

Regarding claim 13, based on the fact that the chair is adjustable, the fact that the claim doesn’t specify what specific part of the chair that has to be 102 cm apart from the light array and that the chair is already positioned 100 cm away from the light array as discussed in the rejections to claims 8 and 12 above, the chair of Cherniakov  in view of Powell in view of Carullo Jr is understood to be capable of being positioning an additional 2 cm away from the light array (i.e. 102 cm away from the light array).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherniakov in view of Powell in view of Carullo Jr. as applied to claim 1 above, and further in view of Robertson et al (US 20070209497) and Welles et al (US 6267721) hereafter known as Welles.
Cherniakov in view of Powell in view of Carullo Jr. discloses the invention substantially as claimed including all the limitations of claim 1 above and Cherniakov in view of Powell in view of Carullo Jr. is directed to reducing stress as a way to stimulate the human brain (as discussed in the rejection to claim 1 above).
However, Cherniakov in view of Powell in view of Carullo Jr. fails to disclose “wherein the controller is configured to control the light array to generate a dynamic light mandala”.
Robertson discloses light arrays formed in a circular manner [see Fig. 2 element 52 a light array] and controlling this light array to form a mandala [see para 26… “In a modified embodiment, software for driving a "soft" version of the display (e.g., a multi-colored mandala, corresponding to, by way of example, that illustrated in FIG. 2) is stored on a terminal”] for the purpose of aiding a user to mediate [see para 27… “The mandala can be suitable for contemplation and/or meditation.”] in the analogous art of light-based systems [see para 1… “The present invention relates generally to lighting systems”]
	Welles discloses in the analogous art of stress relieve systems that mediation is a known way to reduce stress in the analogous art of using light therapy devices that stimulate the human brain [see Col. 1 lines 5-15… “Some ways to reduce stress are exercise and meditation.” And “The invention relates to a method and apparatus for providing stress relief for humans” and Col. 2 lines 63-67… “The light rays from the LED's stimulate the micromeridian points on the patient's hands and seem to resonate into the person's mind to allow a state of ease and relaxation to come over the body.”]
Since Cherniakov in view of Powell in view of Carullo Jr.is directed to reducing stress and meditation is a known way to reduce stress as taught by Welles and Robertson discloses controlling light arrays to form a mandala and this mandala helps a user meditate, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov in view of Powell in view of Carullo Jr. to form a mandala similarly to that disclosed by Robertson as this will provide the benefit of helping further reduce stress.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherniakov in view of Powell in view of Carullo Jr in view of Haber as applied to claim 10 above, and further in view of Robertson in view of Welles.
Cherniakov in view of Powell in view of Carullo Jr. in view of Haber discloses the invention substantially as claimed including all the limitations of claim 10 which includes reducing stress as a way to stimulate the human brain (as discussed in the rejection to claim 10 above).
However, Cherniakov in view of Powell in view of Carullo Jr. in view of Haber fails to disclose “wherein the controller is configured to control the light array to generate a dynamic light mandala.
Robertson discloses light arrays formed in a circular manner [see Fig. 2 element 52 a light array] and controlling this light array to form a mandala [see para 26… “In a modified embodiment, software for driving a "soft" version of the display (e.g., a multi-colored mandala, corresponding to, by way of example, that illustrated in FIG. 2) is stored on a terminal”] for the purpose of aiding a user to mediate [see para 27… “The mandala can be suitable for contemplation and/or meditation.”] in the analogous art of light-based systems [see para 1… “The present invention relates generally to lighting systems”]
	Welles discloses in the analogous art of stress relieve systems that mediation is a known way to reduce stress in the analogous art of using light therapy devices that stimulate the human brain [see Col. 1 lines 5-15… “Some ways to reduce stress are exercise and meditation.” And “The invention relates to a method and apparatus for providing stress relief for humans” and Col. 2 lines 63-67… “The light rays from the LED's stimulate the micromeridian points on the patient's hands and seem to resonate into the person's mind to allow a state of ease and relaxation to come over the body.”]
	Since Cherniakov in view of Powell in view of Carullo Jr.in view of Haber is directed to reducing stress and meditation is a known way to reduce stress as taught by Welles, and Robertson controlling light arrays to form a mandala and this mandala helps a user meditate, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov in view of Powell in view of Carullo Jr. in view of Haber to form a mandala similarly to that disclosed by Robertson as this will provide the benefit of helping further reduce stress.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherniakov in view of Powell in view of Carullo Jr in view of Haber as applied to claim 11 above, and further in view of Robertson in view of Welles.
Cherniakov in view of Powell in view of Carullo Jr. in view of Haber discloses the invention substantially as claimed including all the limitations of claim 11 which includes reducing stress as a way to stimulate the human brain (as discussed in the rejection to claim 11 above).
However, Cherniakov in view of Powell in view of Carullo Jr. in view of Haber fails to disclose “wherein the controller is configured to control the light array to generate a dynamic light mandala.
Robertson discloses light arrays formed in a circular manner [see Fig. 2 element 52 a light array] and controlling this light array to form a mandala [see para 26… “In a modified embodiment, software for driving a "soft" version of the display (e.g., a multi-colored mandala, corresponding to, by way of example, that illustrated in FIG. 2) is stored on a terminal”] for the purpose of aiding a user to mediate [see para 27… “The mandala can be suitable for contemplation and/or meditation.”] in the analogous art of light-based systems [see para 1… “The present invention relates generally to lighting systems”]
	Welles discloses in the analogous art of stress relieve systems that mediation is a known way to reduce stress in the analogous art of using light therapy devices that stimulate the human brain [see Col. 1 lines 5-15… “Some ways to reduce stress are exercise and meditation.” And “The invention relates to a method and apparatus for providing stress relief for humans” and Col. 2 lines 63-67… “The light rays from the LED's stimulate the micromeridian points on the patient's hands and seem to resonate into the person's mind to allow a state of ease and relaxation to come over the body.”]
Since Cherniakov in view of Powell in view of Carullo Jr.in view of Haber is directed to reducing stress and meditation is a known way to reduce stress as taught by Welles, and Robertson controlling light arrays to form a mandala and this mandala helps a user meditate, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cherniakov in view of Powell in view of Carullo Jr. in view of Haber to form a mandala similarly to that disclosed by Robertson as this will provide the benefit of helping further reduce stress.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792